DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 21, 22, 24, 25, 28, 30 and 31 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2018/0250626 A1.
The abstract, the figure printed on the face of this US 2018/0250626 A1 and also the MODE FOR CARRYING OUT THE INVENTION section describes a method and apparatus for purifying a fermentable syn gas generated from wastes, such as municipal waste, tires, biomass, etc. (please also note at least paragraph numbers 2 and 32 in this US 2018/0250626 A1), for the removal of impurities (to include hydrogen sulfide, oxygen, carbon dioxide, acetylene, etc.: please also note at least paragraph number 33 in this US 2018/0250626 A1). The syn gas may then be subjected to microbiological treatment to 
The syn gas emitted from the syn gas generator is initially subjected to a water scrubber for the removal of impurities out the syn gas (please also note at least paragraph number 35);
the syngas is also subjected to a desulfurization step that utilizes a transition metal for the removal of at least hydrogen sulfide out of the syn gas (please also note at least paragraph number 37), and the syn gas is also subjected to a deoxygenation step for the removal of oxygen out of the syn gas via contact w/ a copper-containing catalyst (please also note at least paragraph number 40 in this US 2018/0250626 A1).
Also, means (18) are also provided for measuring and (evidently) controlling process parameters: please also note at least paragraph number 43 in this US 2018/0250626 A1.
Also, figure 2 in this US 2018/0250626 A1 also show the provision of means for by-passing select components of the syn gas treatment train (such as the PSA (15) and also the Deoxidizing Part (16)).
Thus, the discussed portions of this US 2018/0250626 A1 reasonably seem to meet at least the Applicants’ independent claim 21 as well as the Applicants’ dependent claims 22, 24, 25, 28, 30 and 31.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The person “having ordinary skill in the art” has the capability of understanding the scientific and engineering principles applicable to the claimed invention.  The references of record in this application reasonably reflect this level of skill.
Claims 21-25 and 28-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0250626 A1.
Claims 21, 22, 24, 25, 28, 30 and 31 are rejected as being obvious from the teachings provided in this US 2018/0250626 A1 for the reasons presented in the previous rejection: please note that anticipation is generally considered to be the epitome of obviousness.
prima facie obviousness.
The difference between the Applicants’ claims and this US 2018/0250626 A1 reference is that the Applicants’ dependent claim 29 also recites certain chemical and/or physical process parameters (such as the concentrations of the contaminants) and not all of these contaminants in their specified concentrations appear to be explicitly recited in this US 2018/0250626 A1, however it is submitted that these differences would have been obvious to one of ordinary skill in the art at the time the Applicants’ invention was filed because it is also “reasonably expected” that at least an obvious variation of the same process and system for treating the same syn gas emitted from the treatment of the same wastes to the same degree/extent would inevitably also operate w/ at least an obvious variation of the same claimed chemical and/or physical process parameters (to include contaminant concentrations) and such “reasonable expectations” are evidence of prima facie obviousness.


Allowable Subject Matter
The Applicants’ dependent claims 26 and 27 have been allowed over this US 2018/0250626 A1 reference because this US 2018/0250626 A1 does not teach or suggest that their “water scrubber” that is reasonably expected to also hydrolyze the same HCN, etc. mentioned in at least paragraph number 35 in this US 2018/0250626 A1 would exhibit or contain the “catalytic” features/characteristics mentioned in at least the Applicants’ dependent claim 26.  Please also note that dependent claim 27 is dependent on allowed claim 26.
The Applicants’ claims 1-6 and 8-14 have been allowed over the teachings provided in this US 2018/0250626 A1 for the reasons presented in the Applicants’ Amendment and Remarks filed on March 21, 2022.
The Applicants’ claims 15-19 have been allowed over the teachings provided in this US 2018/0250626 A1 for the reasons presented in the Applicants’ Amendment and Remarks filed on March 21, 2022.

Response to Arguments
Applicant's arguments filed on March 21, 2022 have been fully considered but they are not persuasive.  
While the Attorney urges that the Applicants’ new independent claim 21 is simply a combination of the subject matter of allowed claim 6 w/ the independent claim 1, there is nothing in this new independent claim 21 that requires the “by-passing” of the effluent over the hydrolysis module (as required in the original claim 6).  This new independent claim 21 simply describes select features of the invention discussed in US 2018/0250626 A1 by using “comprising” terminology and does not materially exclude the use of the hydrolyzing “water scrubber” mentioned in at least paragraph number 35 in this US 2018/0250626 A1.  Nothing, in particular, is “by-passed” in the Applicants’ new independent claim 21 (as required in the original and allowed dependent claim 6).  Hence, the rejection of at least the Applicants’ independent claim 21 and select dependent claims thereon over the teachings provided in this US 2018/0250626 A1.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy C Vanoy whose telephone number is (571)272-8158. The examiner can normally be reached 8-4:30 (Mon-Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





tcv
/TIMOTHY C VANOY/               Primary Examiner, Art Unit 1736